Exhibit 10.1


SEPARATION AND CONSULTING AGREEMENT


THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), dated as of May 11,
2018, is made by and between Digital Realty Trust, Inc. (the “REIT”), DLR LLC
(the “Employer” and together with the REIT, the “Company”) and Scott E. Peterson
(“Peterson”).


WHEREAS, Peterson and the Company previously entered into that certain letter
agreement, dated as of November 10, 2015 (the “Employment Letter”), pursuant to
which Peterson is employed as Chief Investment Officer of the Company;
WHEREAS, effective as of the Termination Date (as defined below), Peterson
desires to resign from his position as Chief Investment Officer of the Company,
and as an employee of the Company, and Peterson and the Company desire to
specify the terms of Peterson’s resignation and termination of employment and to
provide for the termination of the Employment Letter; and
WHEREAS, in connection with Peterson’s resignation and termination of
employment, the Company wishes to secure the services of Peterson as a
consultant to the Company upon the terms and subject to the conditions set forth
herein, and Peterson wishes to render such services to the Company upon the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:


1.Resignation.


a.    Resignation; Termination of Employment Letter. Effective as of May 31,
2018, which date may be extended up to fourteen (14) days at the Company’s sole
election (such date, the “Termination Date”), Peterson hereby resigns as an
officer and employee of the Company and its affiliates. Peterson and the Company
acknowledge and agree that (i) the termination of Peterson’s employment shall
not constitute a termination by the Company without “Cause” or by Peterson for
“Good Reason” for purposes of the Employment Letter or any other plan or
agreement between Peterson and the Company or its affiliates, and (ii) nothing
contained in this Agreement or any action taken by the Company in connection
with Peterson’s termination of employment or transition to a consulting role
(including the training or hiring of a successor to Peterson’s position or to a
similar position) will constitute “Good Reason” for purposes of the Employment
Letter or any other plan or agreement between Peterson and the Company or its
affiliates. In addition, effective as of the Termination Date, the Employment
Letter shall terminate, and Peterson shall have no further right or interest
thereunder; provided, however, that notwithstanding the foregoing, Sections 6(e)
(Termination of Offices and Directorships), 8 (Restrictive Covenants), 9 (Code
Section 409A), 11 (Payment of Financial Obligations), 12 (Withholding), 13
(Arbitration) and 17 (Governing Law) of the Employment Letter shall remain in
full force and effect in accordance with their terms.


b.    Accrued Salary. On the Termination Date, the Company will pay to Peterson
all accrued salary earned through the Termination Date, subject to standard
payroll deductions and


1















--------------------------------------------------------------------------------




withholdings. Peterson acknowledges and agrees that, as of the Termination Date,
he does not have any accrued, unused vacation or paid-time-off.


c.    Expenses. Peterson acknowledges that, within seven days (7) days after the
Termination Date, Peterson will submit his final documented expense
reimbursement statement reflecting all business expenses incurred by him through
the Termination Date, if any, for which he seeks reimbursement. The Company will
reimburse Peterson for any such expenses pursuant to its regular business
policies and practices.


d.    Return of Company Property. On or before the Termination Date, except as
otherwise determined by the Company, Peterson shall return to the Company all
Company documents (and all copies thereof) and other Company property in his
possession or control, including, but not limited to: Company files,
correspondence, memoranda, notes, notebooks, books, records, plans, forecasts,
reports, proposals, agreements, financial information, personnel information,
marketing information, research and development information, information
regarding business contacts, customers, vendors, strategies, information
regarding potential, pending or completed transactions (including, without
limitation, mergers, acquisitions, joint ventures and other partnerships),
products, computer-recorded information, databases, computer programs, tangible
property and equipment, credit cards, entry cards, keys, computer access codes
and any other materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part). Peterson shall make a diligent search to locate any such documents,
property, and information. In addition, if Peterson has used any non-Company
computer, server, or e-mail system to receive, store, review, prepare, or
transmit any Company confidential or proprietary data, materials, or
information, he shall immediately provide the Company with a computer-useable
copy of such information and then permanently delete and expunge such Company
confidential or proprietary information from those systems. Peterson agrees to
provide the Company with a written certification verifying that the necessary
copying and/or deletion has been completed.


2.Consulting Services. During the period commencing on the Termination Date and
ending on February 28, 2019 or such earlier date on which Peterson’s consulting
relationship with the Company is terminated as provided herein (the “Consulting
Period”), Peterson shall provide such consulting services as may be mutually
agreed by and between the Company and Peterson, including the Transitional
Services (as set forth herein) as may be reasonably requested by the Company
(the “Consulting Services”). Peterson shall provide the Consulting Services to
the Company at times and locations mutually agreed to by Peterson and the
Company. Peterson shall comply with all applicable policies and procedures of
the Company (including, without limitation, technology use, confidentiality,
background check, and work authorization policies and procedures).


3.Compensation; Treatment of Equity Awards; Expenses.
a.    Bonus. In consideration of, and subject to and conditioned upon, (i)
Peterson’s execution and non-revocation of the Releases (as defined below) in
accordance with Section 4 below, (ii) Peterson’s continued compliance with the
terms and conditions of this Agreement, including without limitation, the
confidentiality, non-solicitation, non-competition and


2
    













--------------------------------------------------------------------------------




non-disparagement covenants contained or referred to in Section 7 below, and
(iii) satisfaction of the Bonus Conditions set forth herein, the Company shall
pay to Peterson a one-time cash payment equal to $287,500 (the “Bonus”) to be
paid in a single lump sum as set forth herein.
b.    Treatment of Equity Awards. Peterson represents and acknowledges that
except as set forth on Exhibit A attached hereto, he has no outstanding equity
awards or equity-based awards with respect to the REIT, Digital Realty Trust,
L.P. (the “Operating Partnership”) or any affiliate thereof (the “Equity
Awards”), or any other rights to acquire stock or equity interests of any such
entity. In consideration of, and subject to and conditioned upon, Peterson’s
execution and non-revocation of the Releases in accordance with Section 4 below
and Peterson’s continued compliance with the terms and conditions of this
Agreement, including without limitation, the confidentiality, non-solicitation,
non-competition, and non-disparagement covenants contained or referred to in
Section 7 below, the Company, the Operating Partnership and Peterson agree that
each outstanding Equity Award held by Peterson shall be treated in accordance
with the terms of the applicable award agreement governing such Equity Award;
provided, however, that in no event shall the termination of Peterson’s
employment with the Company pursuant to this Agreement or a termination of the
consulting relationship established hereby upon the expiration of the Consulting
Period or by either party for any reason, in either case, constitute a
Qualifying Termination as defined in, and for purposes of, any applicable award
agreement governing Peterson’s outstanding Equity Awards. All Equity Awards that
have not become vested as of the conclusion of the Consulting Period shall,
automatically and without further action, terminate and be cancelled without
consideration therefor, and Peterson shall have no further right or interest
therein.
c.    Expenses. The Company shall, in accordance with applicable Company policy,
reimburse Peterson for reasonable and necessary business expenses actually
incurred or paid by Peterson during the Consulting Period in connection with the
Consulting Services, subject to proper substantiation of such expenses in
accordance with applicable Company policy; provided, however, that Peterson
shall not be authorized to incur any such expenses (including any travel
expenses) without prior written approval from the Company.
d.    Right to Receive/Retain Payments and Benefits. Peterson’s compliance with
the terms of Sections 1.d, 7 and 8 of this Agreement (including any agreements
or covenants cross-referenced therein) and execution and non-revocation of the
Releases in accordance with Section 4 below are conditions to his right to
receive and retain the Bonus and the continued vesting of his Equity Awards as
set forth in Section 3.b. If Peterson violates or breaches Sections 1.d, 7 or 8
of this Agreement (including any agreements or covenants cross-referenced
therein), does not execute or revokes any Release, or if the Company terminates
the consulting relationship established hereby for Cause, the Company shall not
be obligated to pay the Bonus or continue to provide Peterson with the continued
vesting of his Equity Awards in accordance with Section 3.b above.
4.Release of Claims and Notice of Rights. Peterson acknowledges and agrees that
the right to receive and retain the Bonus and the continued vesting of the
Equity Awards set forth in Section 3.b is subject to and conditioned upon his
execution, delivery, and non-revocation of a first general release of claims (a
“First Release”) and a second general release of claims (a “Second Release”) in
forms prescribed by the Company (collectively, the “Releases”). Peterson shall
execute


3
    













--------------------------------------------------------------------------------




and deliver the First Release within twenty-one (21) days following the
Termination Date, and shall execute and deliver the Second Release within
twenty-one (21) days following the date on which Peterson’s consulting
relationship terminates. The parties agree that nothing in this Agreement shall
be construed to limit Peterson’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local government agency or
commission (“Government Agencies”). Further, the parties agree that this
Agreement does not limit Peterson’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Peterson’s right to receive an award for information provided to any Government
Agencies.


5.Termination. The consulting relationship established hereby may not be
terminated by either party prior to February 28, 2019, except that the Company
may terminate the consulting relationship for Cause at any time or the
consulting relationship may be terminated at any time by mutual agreement of the
Company and Peterson. For purposes of this Agreement, “Cause” will be determined
in the reasonable discretion of the Company, and will include, without
limitation, the following: (i) failure by Peterson to exercise a reasonable
level of skill and efficiency in performing the Consulting Services; (ii)
misconduct by Peterson which injures the general reputation of the Company or
its subsidiaries or affiliates or interferes with contracts or operations of the
Company or its subsidiaries or affiliates; (iii) Peterson’s conviction of, or
entry of a guilty or no contest plea to, a felony or any crime involving moral
turpitude; (iv) fraud, misrepresentation, or breach of trust by Peterson in the
course of his services which adversely affects the Company or its subsidiaries
or affiliates; (v) Peterson’s willful and gross misconduct in the performance of
the Consulting Services that results in economic or other injury to the Company
or its subsidiaries or affiliates; (vi) a breach of the covenants set forth or
referred to in Section 7 below; or (vii) a breach by Peterson of any of his
obligations under this Agreement.


6.Obligations of the Company Upon Termination. Upon the termination of the
consulting relationship established hereby for any reason, the continued vesting
of Peterson’s Equity Awards under this Agreement shall cease as of the
applicable date of such termination. In addition, if the consulting relationship
established hereby terminates due to the expiration of the Consulting Period or
is earlier terminated by mutual agreement of the Company and Peterson, subject
to and conditioned upon Peterson’s execution and non-revocation of the Second
Release, the Company shall pay to Peterson, in accordance with the timing
requirements specified in Section 3.a above, a lump sum payment equal to the
Bonus, to the extent earned but unpaid prior to the date of termination. Except
as expressly provided in this Section 6, Peterson shall not be entitled to any
further payments in connection with or following the termination of the
consulting relationship established hereby.


7.Restrictive Covenants.


a.Confidentiality. Peterson agrees that during the Consulting Period and
thereafter, he will not, directly or indirectly, disclose or appropriate to his
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating


4
    













--------------------------------------------------------------------------------




Partnership, or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by Peterson,
except as required in connection with Peterson’s performance of the Consulting
Services. Peterson further agrees that, upon termination of the consulting
relationship hereunder, he will not receive or remove from the files or offices
of the Digital Group any originals or copies of documents or other materials
(physical, electronic, or otherwise) maintained in the ordinary course of
business of the Digital Group, and that he will return any such documents or
materials (physical, electronic, or otherwise) otherwise in his possession.
Peterson further agrees that, upon termination of the consulting relationship,
he will maintain in strict confidence the projects, including, but not limited
to, leasing, build-to-suit, merger and acquisition transactions (including
acquisitions of land), in which any member of the Digital Group is involved or
contemplating (collectively, the “Digital Group Projects”).
The federal Defend Trade Secrets Act of 2016 (the “Act”) provides immunity from
liability in certain circumstances to employees, contractors, and consultants
for limited disclosures of Digital Group “trade secrets,” as defined by the Act.
Specifically, employees, contractors, and consultants may disclose trade
secrets: (1) in confidence, either directly or indirectly, to a federal, state,
or local government official, or to an attorney, “solely for the purpose of
reporting or investigating a suspected violation of law,” or (2) “in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Additionally, employees, contractors, and consultants who file
lawsuits for retaliation by an employer for reporting a suspected violation of
law may use and disclose related trade secrets in the following manner: (1) the
individual may disclose the trade secret to his/her attorney, and (2) the
individual may use the information in the court proceeding, as long as the
individual files any document containing the trade secret under seal and does
not otherwise disclose the trade secret “except pursuant to court order.”
b.Non-Solicitation of Customers and Suppliers. Peterson agrees that during the
Consulting Period, he will not, directly or indirectly, solicit, induce, or
encourage any customer, vendor, or other party doing business with any member of
the Digital Group to terminate or limit their existing contractual relationships
with the Digital Group or such member or transfer their business from the
Digital Group or such member, including in the context of any rights of first
offer, renewals or extension options of any customer of the Digital Group, and
he will not initiate discussion with any such person for any such purpose or
authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.
c.Non-Competition. Peterson covenants and agrees that during the Consulting
Period, he shall comply with the Non-Competition Covenants set forth herein.
d.Non-Disparagement. Peterson agrees that during the Consulting Period and
thereafter, he will not make any statement, publicly or privately, which
disparages or would reasonably be expected to disparage the Digital Group or any
of its employees, officers or directors. The Company agrees to instruct its
executive officers and directors not to make, during the Consulting Period and
thereafter, any statement, publicly or privately, which disparages or would
reasonably be expected to disparage Peterson.


5
    













--------------------------------------------------------------------------------




e.Proprietary Information and Inventions Assignment Agreement. Peterson
acknowledges and agrees that he has executed that certain Proprietary
Information and Inventions Assignment Agreement with the Employer, dated
November 10, 2015, a copy of which is attached hereto as Exhibit B (the
“PIIAA”), and that such agreement shall remain in full force and effect in
accordance with its terms.
f.Interpretation. In the event the terms of this Section 7 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.
8.Cooperation. During the Consulting Period and thereafter, Peterson shall
cooperate with the Digital Group, upon the reasonable request of the Company,
with respect to any internal investigation or administrative, regulatory, or
judicial proceeding involving matters that arose during Peterson’s employment
with the Company (including, without limitation, Peterson being available to the
Digital Group upon reasonable notice for interviews and factual investigations,
appearing at the reasonable request of the Company to give testimony without
requiring service of a subpoena or other legal process, and turning over to the
Digital Group all relevant Digital Group documents which are or may have come
into Peterson’s possession during his employment); provided, however, that any
such request by the Company shall not be unduly burdensome or unreasonably
interfere with Peterson’s personal schedule or ability to engage in gainful
employment and the Company shall reimburse Peterson for any actual, reasonable,
out-of-pocket expenses incurred in connection with providing any such
cooperation.


Nothing herein is intended to be or will be construed to prevent, impede, or
interfere with Peterson’s right to respond accurately and fully to any question,
inquiry, or request for information regarding the Digital Group or his or her
employment with the Company when required by legal process, or from initiating
communications directly with, or responding to any inquiry from, or providing
truthful testimony and information to, any federal, state, or other regulatory
authority in the course of an investigation or proceeding authorized by law and
carried out by such agency. Peterson is not required to contact the Digital
Group regarding the subject matter of any such communications before they engage
in such communications.


9.References. Any and all inquiries made by outside third parties concerning the
employment of Peterson by the Company shall be directed to Cindy Fiedelman,
Chief Human Resources Officer. The Company agrees that if contacted by a
prospective employer of Peterson, it will only verify dates of employment,
salary as of the Termination Date and job classification held by Peterson.


10.Independent Contractor. The Company and Peterson expressly agree that, during
the Consulting Period, Peterson is solely an independent contractor and neither
Peterson nor any principal, employee, or contractor of Peterson shall be
construed to be an employee of the Company


6
    













--------------------------------------------------------------------------------




in any matter under any circumstances or for any purposes whatsoever. Nothing in
this Agreement shall establish an agency, partnership, joint venture, or
employee relationship between the Company and Peterson, and Peterson shall not
represent himself as an employee or officer of the Company. The Company and
Peterson agree and acknowledge that neither party hereto renders legal, tax, or
accounting advice to the other party. Without limiting the generality of the
foregoing, the Company shall not provide Peterson or any principal, employee, or
contractor of Peterson with, and no such individual shall be eligible to receive
from the Company under any Company plan, any benefits, including without
limitation, any pension, health, welfare, retirement, workers’ compensation, or
other insurance benefits. Peterson shall be solely responsible for all taxes
arising in connection with the payment of the Bonus (if any) (except to the
extent required by law, as determined by the Company) and the continued vesting
of the Equity Awards in respect of the Consulting Services, including, without
limitation, any and all federal, state, local and foreign income, and employment
taxes.


11.No Assignment. This Agreement and the rights and duties hereunder are
personal to Peterson and may not be assigned, delegated, transferred, or pledged
by Peterson. Peterson hereby acknowledges and agrees that the Company may
assign, delegate, transfer, pledge, or sell this Agreement and the rights and
duties hereunder (a) to an affiliate of the Company or (b) to any third party in
connection with (i) the sale, transfer, or other disposition of all or
substantially all of the assets of the Company or (ii) a merger, consolidation,
or other similar corporate transaction involving the Company.


12.Indemnification. Without limiting any other right of indemnification,
contribution or recovery, if the Company or its officers, directors, employees,
or agents incur any liability or expense as a result of any claim that any of
the above representations and warranties are not true or have been breached or
that arise from Peterson’s negligent performance of the Consulting Services,
Peterson shall indemnify the Company, its officers, directors, employees, and
agents and hold each of them harmless against all such liability or expense,
including reasonable attorney’s fees.


13.Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by fax, email or registered or certified mail, postage prepaid,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):


If to the Company:
Digital Realty Trust, Inc.
Four Embarcadero Center, Ste. 3200
San Francisco, CA 94111
Attn: General Counsel
Fax: (415) 738-6501


If to Peterson, to his most recent address on the Company’s books and records.


7
    













--------------------------------------------------------------------------------




14.Miscellaneous.


a.    Governing Law. This Agreement shall be governed, construed, interpreted,
and enforced in accordance with the substantive laws of the State of California,
without reference to the principles of conflicts of law of California or any
other jurisdiction, and where applicable, the laws of the United States.


b.    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Peterson and the
Company. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.


c.    Binding Effect; Benefit. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and each of their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto and their respective successors and
permitted assigns, any benefit, rights, remedies, obligations, or liabilities
under or by reason of this Agreement.


d.    No Authority to Bind the Company. Peterson shall have no authority to, and
Peterson shall not, (i) enter into any contract or agreement on behalf of the
Company or otherwise bind or commit the Company or (ii) except as expressly
authorized in accordance with Section 3.c above, incur any expense or liability
on behalf of the Company.


e.    Enforcement. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid, or unenforceable
provision had never comprised a portion of this Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance from this Agreement. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid, and enforceable.


f.    Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.


g.    Entire Agreement. The terms of this Agreement (together with the PIIAA and
any other agreements and instruments contemplated hereby or referred to or
incorporated herein) are, as of the date hereof, intended by the parties to be
the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement. As of the date hereof, this Agreement shall supersede all
undertakings or agreements, whether written or oral, previously entered into by
Peterson and the Company or


8
    













--------------------------------------------------------------------------------




any predecessor thereto or affiliate thereof with respect to the subject matter
hereof (including, without limitation, the Employment Letter, except as
expressly provided herein). References in this Agreement to “this Agreement”
and/or “herein” shall include all annexes and exhibits hereto.


h.    Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


15.Acknowledgement. Peterson hereby acknowledges (i) that Peterson has consulted
with or has had the opportunity to consult with independent counsel of
Peterson’s own choice concerning this Agreement, and has been advised to do so
by the Company, and (ii) that Peterson has read and understands this Agreement,
is fully aware of its legal effect, and has entered into it freely based on
Peterson’s own judgment. Without limiting the generality of the foregoing,
Peterson acknowledges that he has had the opportunity to consult with his own
independent legal counsel to review this Agreement for purposes of compliance
with the requirements of Section 409A of the Internal Revenue Code or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes.


[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Consulting Agreement effective as of the date first written above.




DIGITAL REALTY TRUST, INC.,
a Maryland corporation
 
 
By:   /s/ Joshua A. Mills         
Name: Joshua A. Mills




DLR LLC,
a Maryland limited liability company
 
By: Digital Realty Trust, L.P.
Its: Managing Member


By: Digital Realty Trust, Inc.
Its: General Partner


By:     /s/ Joshua A. Mills         
Name: Joshua A. Mills
Title: Senior Vice President, General Counsel and Secretary







SCOTT E. PETERSON




/s/ Scott E. Peterson            
Scott E. Peterson





Exhibit A


EQUITY AWARDS




Grant Date
Award ID
Type of Award
Number of Units Awarded
Status as of Termination Date
Feb. 24, 2015
4175
Performance-based Profits Interest Units
48,868
26,842 units vested
22,026 units unvested
Jan. 1, 2016
4506
Performance-based Profits Interest Units
23,971
23,971 units unvested
Feb. 16, 2016
4947
Time-based Profits Interest Units
2,488
1,244 units vested
1,244 units unvested
Jan. 1, 2017
5599
Performance-based Profits Interest Units
13,692
13,692 units unvested
Feb. 28, 2017
7353
Performance-based Profits Interest Units
1,968
1,968 units unvested
Feb. 28, 2017
6906
Time-based Profits Interest Units
6,111
1,527 units vested
4,584 units unvested
Jan. 1, 2018
10013
Performance-based Profits Interest Units
14,238
14,238 units unvested
Mar. 2, 2018
10049
Time-based Profits Interest Units
6,719
6,719 units unvested
Mar. 2, 2018
10054
Time-based Profits Interest Units
2,927
2,927 units unvested
Mar. 9, 2018
10062
Performance-based Profits Interest Units
4,769
4,769 units unvested
Note: Performance-Based Profits Interest Units granted in 2016 and after are
shown at target.




Exhibit B


PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT


[See Attached]


9
    











